DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2011/0051412 A1).
With respect to claim 1:	Jeong teaches “a light emitting module (Figs. 8, 22) comprising: a light emitting element (220) having a pair of electrodes (paragraph 51; diodes, by definition, have a pair of electrodes), a lateral surface and a light emitting surface (see Fig. 22); a light-reflective member (240) having a first surface (top surface) and a second surface (bottom surface) opposite to the first surface (see Figs. 8, 22), the light-reflective member surrounding the lateral surface of the light emitting element (see Figs. 8, 22); a light guide (230) covering the light emitting surface of the light emitting element (see Figs. 8, 22) and the first surface of the light-reflective member (see Figs. 8, 22), the light guide having a first main surface as a light exiting surface (see Fig. 22); a light-cutting scattering layer (260) disposed over the first main surface side of the light guide (see Figs. 8, 22) so as to correspond to the optical axis of the light emitting element (see Fig. 22); a light-transmissive sheet (1800) disposed over the first main surface side of the light guide (see Figs. 8, 22)”.
With respect to claim 4:	Jeong teaches “wherein a width of the light-cutting scattering layer is wider than a width of the light emitting element (see Fig. 22)”.
With respect to claim 5:	Jeong teaches “wherein the light-reflective member forms an opening to surrounding the light emitting element (see Fig. 22), and wherein a width of the light-cutting scattering layer is wider than the opening of the light-reflective member (see Fig. 22)”.
With respect to claim 6:	Jeong teaches “wherein the light-cutting scattering layer comprises titanium oxide (paragraph 76)”.
With respect to claim 7:	Jeong teaches “wherein the light guide does not include a phosphor (paragraphs 56-57)”.
With respect to claim 8:	Jeong teaches “wherein the light guide is a light- transmissive member (paragraph 56)”.

Claims 1, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shani et al. (US 2010/0220484 A1).
With respect to claim 1:	Shani teaches “a light emitting module (Fig. 14) comprising: a light emitting element (1404) having a pair of electrodes (paragraph 65; diodes, by definition, have a pair of electrodes), a lateral surface and a light emitting surface (see Fig. 14); a light-reflective member (the 202 underneath 1414) having a first surface (top surface) and a second surface (bottom surface) opposite to the first surface (see Fig. 14), the light-reflective member surrounding the lateral surface of the light emitting element (see Fig. 14); a light guide (1414) covering the light emitting surface of the light emitting element (see Fig. 14) and the first surface of the light-reflective member (see Fig. 14), the light guide having a first main surface as a light exiting surface (see Fig. 14); a light-cutting scattering layer (the 202 between 1414 and 1410) disposed over the first main surface side of the light guide (see Fig. 14) so as to correspond to the optical axis of the light emitting element (see Fig. 14); a light-transmissive sheet (1410) disposed over the first main surface side of the light guide (see Fig. 14)”.
With respect to claim 9:	Shani teaches “further comprising an optical function part (1408) being greater in size than a light emitting surface of the light emitting element (see Fig. 14), the optical function part being disposed in the first main surface of the light guide so as to correspond to an optical axis of the light emitting element (see Fig. 14), and wherein the light-cutting scattering layer is positioned to cover the optical function part (see Fig. 14)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 1 above, and further in view of Hayashi (US 2018/0239193 A1).
With respect to claim 2:	Jeong teaches “the light emitting module according to claim 1 (see above)”.
Jeong does not specifically teach “wherein a thickness of the light- reflective member is thicker than a thickness of the light emitting element”.
However, Hayashi teaches a light emitting module (100) wherein a thickness of the light- reflective member (13) is thicker than a thickness of the light emitting element (11)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light emitting module of Jeong with the thick light-reflecting member taught by Hayashi so that the light-reflecting member can serve simultaneously as a light-reflecting member, a protective member for the light emitting element, and as a reinforcing element for the light guide (Hayashi paragraph 75).
With respect to claim 10:	Jeong teaches “further comprising a wiring board (21) positioned on the second surface of the light-reflective member (see Fig. 8)”.
Jeong does not explicitly teach that the wiring board is “electrically connected to the pair of electrodes of the light emitting element”.
However, Hayashi teaches a wiring board (20) electrically connected (using wires 15) to the pair of electrodes (11b) of the light emitting element (11).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light emitting module of Jeong by connecting the light emitting element to wiring on the wiring board as taught by Hayashi in order to supply electric power to the light emitting element (Hayashi paragraph 80).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 1 above, and further in view of Koh et al. (US 2012/0069575 A1).
With respect to claim 3:	Jeong teaches “the light emitting module according to claim 1 (see above)”.
Jeong does not specifically teach “wherein the light-reflective member has an inner surface curved at least partially”.
However, Koh teaches a light emitting module (1 (Fig. 25)) wherein the light-reflective member (13) has an inner surface (surface of 13 covering 1414) curved at least partially (see Fig. 25)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light emitting module of Jeong by including the curved reflective member surfaces taught by Koh in order to reduce cross-talk between adjacent light emitting elements (Koh paragraphs 107, 109).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875